Citation Nr: 1108194	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO, inter alia, denied a petition to reopen a claim for service connection for bilateral hearing loss.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2007.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  A March 2009 letter informed the Veteran that his hearing was scheduled in April 2009.  Although the hearing notification was not returned by the United States Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In December 2009, the Board granted the Veteran's petition to reopen his claim and remanded the Veteran's claim for service connection for bilateral hearing loss, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection, on the merits, have been accomplished.

2.   The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes.   
3.  Service treatment records reflect that the Veteran suffered a head injury in January 1976, and he likely had some noise exposure as an artillery man in service; however, his hearing was within normal limits in April 1976 and at separation.

4.  The only competent, probative opinions to address the question of whether there exists a nexus between bilateral hearing loss and service weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);     38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2006 RO rating decision reflects the initial adjudication of the hearing loss claim after issuance of the December 2005 letter.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates (in the event that the claim for service connection is granted).  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, and the reports of April 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that an in-service head injury and exposure to loud noise while in service caused the claimed bilateral hearing loss.  Specifically, he asserts that he was involved in several firefights during nine missions between August 1975 and February 1976, all of which involved live combat in covert operations with the Navy SEALs, Delta Force, and CIA "Black Ops."

The Veteran's service treatment records do reflect  that he suffered a head injury in service in January 1976.  In March 1976, the Veteran reported to the clinic with complaints of pain in the left ear.  The Veteran's ear canal appeared red and inflamed.  Tympanic membranes were normal.  The Veteran stated that he was struck in the left ear several months ago, and had trouble hearing ever since.  In April 1976, an audiogram was performed, which was within normal limits.

Service personnel records also reflect that the Veteran served as a field artillery man for approximately one year and three months with no foreign service.  Personnel records further indicate that the Veteran had several unauthorized absences where he was absent without leave in August 1975.  As discussed above, the Veteran was also involved in an altercation in January 1976.  

As there is absolutely no indication from the records that the Veteran was ever involved in any mission, the Board finds that Veteran's statements that he had significant noise exposure due to  several firefights and missions between August 1975 and February 1976 are not credible and consistent with the circumstances of his service.  The Board recognizes, however,  that the Veteran was a field artillery man, and likely had some noise exposure associated with those duties.  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

As noted, service treatment records generally reflect complaints of diminished hearing in the left ear and some bilateral ear pain, but reveal that hearing during service and at separation was within normal limits.  At entrance to service in February 1975, on audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
N/A
10
LEFT
20
15
5
N/A
5

On several occasions, the Veteran complained of hearing loss, to include in July 1975 after falling down stairs and in March 1976, after a fist fight.  In May 1975, the Veteran also complained of an earache in the left ear.  The impression was bilateral otitis media (ear infection), and he was prescribed antibiotics.  After the Veteran complained of left ear pain and decreased hearing in March 1976, he was afforded an examination with the ear, nose, and throat clinic, who found normal tympanic membranes and mild excoriation in the left ear canal.  On audiometric testing in April 1976, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
N/A
0
LEFT
20
20
10
N/A
10


On audiometric testing at separation in June 1976, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
N/A
0
0
LEFT
15
20
5
0
0

The above-described evidence reflects that a bilateral hearing loss disability was not shown during service, despite the Veteran's complaints of left ear hearing loss.  In fact, the Veteran's audiometric testing reflects that his hearing actually improved by separation.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post-service VA treatment records reflect that the Veteran was fitted for bilateral hearing aids in 2006.  On VA audiology consult in February 2009, the Veteran was noted to have moderate to profound peaked, asymmetric mixed hearing loss in the right ear, and moderate flat mixed hearing loss in the left ear.  The Veteran had better hearing in the left ear.  The Veteran further reported that he had a substantial progression of hearing loss since 2006.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported a positive history of noise exposure during military service.  He noted that he was involved in several firefights during nine missions between August 1975 and February 1976, all of which involved live combat in covert operations with Navy SEALs, Delta Force, and CIA "Black Ops."  The Veteran reported exposure to machine gun fire, grenades, 50 caliber rifles, and claymores during missions.  The Veteran stated that he had bloody ears after one loud explosion, as well as temporary hearing loss following firefights.  The Veteran also noted that he had a history of occupational noise exposure with hearing protection, but denied a history of recreational noise exposure.  The Veteran reported a history of a head injury from a fist fight.  He stated that he lost some of his hearing in the left ear following his head injury, and he was diagnosed with "calcium growth" in his left ear.

On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
55
60
75
LEFT
60
60
55
50
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with severe mixed hearing loss in the right ear and a moderately-severe mixed hearing loss in the left ear.  Word recognition ability in quiet was good.  Tympanometry revealed negative middle ear pressure in the right ear and was normal in the left ear.  Ispsilateral acoustic reflexes were absent, bilaterally.

The audiologist reviewed the Veteran's claims file and service treatment records, noting that the Veteran had an evaluation for hearing loss in the left ear following a physical blow to the left ear in January 1976.  She noted that separation examination results reflected hearing within normal limits, bilaterally.  The audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of injury or disease incurred or aggravated in service.  The opinion was based on a finding of normal hearing at separation from military service and the Veteran's current hearing.  The current hearing was mixed and the sensorineural component of hearing loss was mild and not consistent with head trauma or military noise exposure.  The conductive component was consistent with middle ear pathology, possibly otosclerosis, but the audiologist noted, that a diagnosis as to this would have to be provided by an otolaryngologist.

The Veteran was then seen by a VA otolaryngologist, who noted that the service treatment records reflected some bruises around the face and on the left side of the Veteran's body after a fight, but did not mention any hole in the eardrum or ear damage.  The Veteran maintained that after the altercation, he developed hearing loss in his left ear.  He also stated that his hearing loss had gradually worsened in both ears, but he felt like the left ear was worse.  The Veteran had severe, mixed hearing loss in the right ear and moderately severe mixed hearing loss in the left ear.

On physical examination, the Veteran's eardrums were slightly thinned but no perforation was present.  The eardrums moved well with the pneumatic otoscope.  The Veteran appeared to have some type of middle ear disease involving both ears, which could be otosclerosis or chronic Eustachian tube dysfunction, although it was difficult to tell for sure.  Nevertheless, the physician found that the Veteran's hearing was normal at discharge and the altercation did not cause any permanent damage.

The above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385, as the April 2010 VA audiology note reflects that the auditory threshold 500 through 4000 Hertz was 40 decibels or greater bilaterally).   However, competent evidence does not support a finding that this current disability is medically related to service. 

Although the Veteran reported left ear hearing problems in service, objective testing reflected that the Veteran had normal hearing that actually improved since entrance into service.  The Veteran was also found to only have a mild excoriation of the left canal and one episode of an ear infection.  Further, both an audiologist and otolaryngologist found that the Veteran's head injury in service did not cause permanent damage of his eardrums or hearing.  Notably, the audiologist found that the Veteran's diagnosis of mixed bilateral hearing loss was not consistent with head trauma or noise exposure.

Thus, the only competent opinions on the question of whether there exists a nexus between bilateral hearing loss and service-those provided in April 2010-as noted above-are adverse to the claim.  The Board accepts these opinion as probative of the medical nexus question, based as they were upon full consideration of the Veteran's documented history and assertions.  Significantly, neither the Veteran nor his representative has presented or identified a contrary competent opinion that, in fact, supports the claim.

The Board notes that, in connection with the current claim, the Veteran has asserted a continuity of hearing loss since his injury in service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case, the April 2010 VA examiners specifically considered the Veteran's report of the occurrence of his injury in service and his reports of continuity of symptomatology since the injury.  The examiners also reviewed the service medical records and the private treatment records.  As a result of this review, the audiologist found that it was less likely than not that the Veteran's current bilateral hearing loss was incurred by service because his hearing loss was normal at separation.  The physician also opined that the Veteran had normal hearing on discharge, and he did not find any permanent damage to the Veteran's ears from his in-service altercation.  Consequently, the Board finds that the Veteran's assertions as to continuity of symptomatology are outweighed by the probative medical opinion evidence on the question of medical nexus between the current disability and service.

Further, as for any direct assertions by the Veteran and/or his representative that the Veteran had left ear hearing loss in service or that there otherwise exists a medical relationship between the Veteran's bilateral hearing loss and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical etiology of current hearing loss-to include the question of whether the Veteran had established hearing loss in service-is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on the matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


